NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 04/28/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 7, 11-16, and 19 have been cancelled.
Claims 1-6, 8-10, 17-18 and 20 are currently pending and considered below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Marcus, Attorney of Record, on 06/01/2022.

The application has been amended as follows: 
To the claims as filed on 04/28/2022:
Claim 1, line 11, “second ends of the strap mechanisms” has been amended to read --the second ends of the first and second straps--
Claim 1, line 12, “the strap mechanisms” has been amended to read --the first and second straps--

Claim 17, line 10, “second ends of the straps” has been amended to --the second ends of the first and second straps--
Claim 17, line 11, “the strap mechanisms” has been amended to read --the first and second straps--
Claim 17, line 13, “the strap mechanisms” has been amended to read --the first and second straps--

Reasons for Allowance
Claims 1-6, 8-10, 17-18, and 20 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a system for supporting a punching bag in combination with all of the structural and functional limitations, and further comprising first and second straps each having a first end connected to a bag portion at a circumference of the bag portion and second ends extending upward from the bag portion and spaced vertically above an uppermost portion of the bag portion in a direction parallel to a central axis of rotation of the bag portion, and a folded backing comprising a cutout, the second ends of the first and second straps wrapped around the folded backing on either side of the cutout, and a ring engaged through the folded backing and the second ends of the first and second straps with the folded backing folded around the ring and the second ends of the first and second straps folded around the folded backing, the ring spaced vertically above the uppermost portion of the bag portion.
The prior art of record to NPL 1 (YouTube video titled “V’NOKS GEL YELLOW 12-15 KG KIDS PUNCH BAG”, cited in the PTO-892 mailed on 11 August 2020) teaches a system for supporting a punching bag comprising a bag portion, strap mechanisms comprising first and second straps, and a ring, but does not teach a folded backing or the first and second straps being in the configuration as claimed with respect to the folded backing and the ring.
The prior art of record to Bloom (Foreign Patent Document GB518988A, cited in the PTO-892 mailed on 16 March 2021) teaches a system for supporting a punching bag comprising a bag portion, strap mechanisms, and a ring, where the strap mechanisms are connected to the ring by connector rings, but does not teach first and second straps or a folded backing in the configuration as claimed with respect to the ring.
The prior art of record to Jutte (US Publication No. 20100227743, cited in the PTO-892 mailed on 11 August 2020) teaches a system for supporting a punching bag comprising a bag portion, strap mechanisms, and a ring, where the strap mechanism are connected to the ring by carabiners, but does not teach first and second straps or a folded backing in the configuration as claimed with respect to the ring.	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784